DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0030 is a duplicate of paragraph 0029, and should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peidous et al. (US Pub 20150115480 A1).
As to claim 1, Peidous et al. teach a support for a semiconductor structure (Fig.

	Peidous et al. fail to teach a support for a semiconductor structure wherein at least one intermediate layer composed of a silicon and carbon alloy or carbon.
	However, Peidous et al.’s interim layer 1’ to 4’ is formed based on a gas atmosphere.  For example, a silicon nitride layer is formed when the semiconductor layer is exposed to nitrogen gas environment; or a silicon oxide layer is formed when the semiconductor layer is exposed to oxygen gas environment.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to expose silicon layer 1 to 5 under a carbon-containing gas environment to form SiC in between silicon layer 1 to 5, in order to guard against disadvantages from thermal processing (see para. 0025).
	
As to claim 2, see para. 0033.  As to claim 3 and 16, see para. 0039.  As to claim 4-5 and 17-18, it is inherent from Peidous et al. ‘s teachings to form from one to ten interim layers.  As to claim 6 and 19, see para. 0027.  As to claim 7 and 20, Peidous et al. teach that each layer of the multilayer between 5 nm and 20 nm (see also para. 0039).  As to claim 8, see oxide layer 106 in Fig. 3.  As to claim 9 and 10, see further para. 0019, In. 11-12; silicon carbide SiC.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Andrew Q Tran/Primary Examiner, Art Unit 2812